 

Exhibit 10.27

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made effective
this 5th day of January, 2017 (the “Effective Date”), by and between SAJAN,
INC., a Delaware corporation having its principal executive offices in the State
of Wisconsin (the “Company”), and THOMAS P. SKIBA, an individual resident of the
State of Minnesota (the “Employee”).

 

RECITALS

 

WHEREAS, the parties entered into a written agreement governing Employee’s
employment with the Company on August 29, 2013, as amended by that First
Amendment to Employment Agreement dated March 9, 2015 (collectively, the
“Agreement”), pursuant to which the Employee is entitled to a certain severance
package if the Employee’s employment with the Company is terminated by the
Company without Cause or by the Employee for Good Reason (as such terms are
defined in the Agreement); and

 

WHEREAS, the Company and the Employee desire to amend Section 6.4 of the
Agreement to add one year of Company-funded health-insurance coverage not to
exceed $5,000 for the annual period to the Employee’s severance package;

 

NOW, THEREFORE, in consideration of the mutual promises and provisions contained
in this Amendment, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.           Terms of Employment. The parties agree that the terms of the
Agreement will remain in full force and effect, except as set forth in this
Amendment.

 

2.           Severance Payment. Section 6.4 of the Agreement will be replaced in
its entirety with the following:

 

“6.4          By the Company Without Cause or by the Employee for Good Reason.
If (a) the Company terminates the Employee’s employment without Cause, or (b)
the Employee properly terminates employment for Good Reason pursuant to Section
5.2, the Employee will be entitled to severance pay in a total gross amount
equal to twelve (12) months of the Employee’s ending Base Salary with the
Company (the “Severance Payment”), which will be paid in accordance with the
Company’s regular payroll schedule commencing on the first payroll date
following the Employee’s signing of the general release agreement discussed in
Section 6.5 of this Agreement and the expiration of any rescission period set
forth in such general release agreement. In addition, any stock options that are
due to be vested within twelve months from the Date of Termination shall become
vested and exercisable and Employee will be entitled to one year of
Company-funded health insurance coverage not to exceed $5,000 for the annual
period. Notwithstanding anything herein to the contrary, in no event shall any
portion of the Severance Payment be paid to the Employee later than the last day
of the second taxable year of the Employee following the taxable year in which
the Date of Termination occurs.”

 

[Signature page follows.]

 

 1 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment to Employment Agreement on the day and year first written above.

 

  SAJAN, INC.       /s/ Shannon Zimmerman   By: Shannon Zimmerman   Its: CEO    
  /s/ Thomas P. Skiba   Thomas P. Skiba, an Individual

 

Signature Page to Second Amendment to Employment Agreement

 

 

